 In theMatter ofLouisWEINBERGASSOCIATES, INC.andUNITEDWHOLESALE ANDWAREHOUSE EMPLOYEES,LOCALNo. 65, U. It.W. E. A.Case No. R-121"91.-Decided June 3, 1939Millinery Supplies and Related Products Jobbing Industry-Investigation ofRepresentatives:controversy concerning representation of employees : contro-versy as to appropriate unit; controversy as to majority; refusal of employer torecognize petitioningunion-Unit Appropriatefor Collective Bargaining:all em-ployees of the Company, excluding executives, supervisors, outside salesmen,and children of Company's president and vicepresident-Representatives:proofof choice: comparison of union cards with payroll-Certification of Representa-tives:upon proof of majority representation.Mr. Will Maslow,for the Board.Mr. Jerome Tannenbaum,of New York City, for the Company.Mr. Harry Sacker,of New York City, for the Union.Mr. Ralph S. Rice,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 2, 1938, United Wholesale & Warehouse Employees,Local No. 65, U. R. W. E. A.,' herein called the Union, filed with theRegional Director for the Second Region (New York City) a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of Louis Weinberg Associates,Inc., New York City, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On January 13, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation and3The correct and full designation of the Union is United wholesale & Warehouse Em-ployees of New York, Local No 65, affiliated with the United Retail & Wholesale Employeesof America, in turn affiliated with the Committee for Industrial Organization.13 N. L.R. B., No. 9.66 LOUIS WEINBERG ASSOCIATES, INCORPORATED67authorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On February 7, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the Union. Pursuant to the notice, a hearing was held on Feb-ruary 20, 1939, at New York City, before Howard Myers, the TrialExaminer duly designated by the Board. The Board, the Company,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed. The rul-ings are.hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLouis Weinberg Associates, Inc., is a New York corporation engagedin the business of buying, selling, and jobbing millinery supplies andrelated products.The Company has its principal office and plant inNew York City, and has some salesmen outside the State of NewYork. It purchased in 1938 approximately $600,000 worth of mate-rials consisting principally of ribbons, silks, velvets, felts, and milli-nery supplies.During the same period, its sales amounted in valueto approximately $800,000.About 10 per cent of the materials pur-chased by the Company were obtained from outside the State of NewYork.About 25 per cent of the products sold by the Company wereshipped outside the State of New York.H. THE ORGANIZATION INVOLVEDUnitedWholesale &. Warehouse Employees of New York, LocalNo. 65, is a labor organization affiliated with the United Retail &Wholesale Employees of America, which in turn is affiliated with theCommittee for Industrial Organization, admitting to its membershipemployees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONSome time prior to the date of filing the petition herein with theRegional Director, the Union requested the Company to recognizeit as the bargaining agent for the Company's employees.These re- 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDquests continued after the filing of the petition and included personalcalls and telephone calls on the president of the Company and thetransmittal of registered letters.The Company refused to bargainwith the Union, asserting as a ground for its refusal that it was un-certain as to whether the Union represented a majority of itsemployees.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECTOF THE`QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union claims as the appropriate bargaining unit all the em-ployees of the Company, including office employees, exclusive ofexecutives, supervisors, outside salesmen, and two children of thepresident and vice president of the Company. The Company, on theother hand, contends that the outside salesmen and the children ofthe Company's president and vice president should be included in theunit and that the office employees should be excluded therefrom. Itfurther contends that the four persons the Union desires to exclude assupervisors do not exercise supervisory functions and that the saidpersons should be included in the unit.The office employees of the Company work on the same floor asthe other inside employees, observe the same working hours, and aresubject generally to the same employment conditions and problems.They are eligible to membership in the Union and a majority haveindicated a desire to be represented by the Union. The nature of thebusiness here involved is such that there is not here the sharp differ-entiation in function and interests between office and other employeesas exists in certain other types of business enterprises.There is onlyone labor organization here involved and that labor organizationdesires that the office employees be included in the bargaining unit.Under such circumstances, we shall include the office employees in thebargaining unit.The duties of the outside salesmen consist principally of solicitingbusiness outside the plant.While they come to the plant at variousintervals during the day and part of the time perform duties similar LOUIS WEINBERG ASSOCIATES, INCORPORATED69to those of the inside salesmen and stock clerks, this work is merelyincidental to their outside sales work.The inside salesmen make nooutside sales.The only union involved desires the outside salesmenexcluded from the unit.The Union has not solicited membershipamong the outside salesmen nor is there any showing that such sales-men desire to be included in the appropriate unit here. In thesecircumstances we shall exclude them from the unit.2The Union seeks to exclude Sol Levine, Al Cohen, Gus Eisencraft,and Harold Kifer from the bargaining unit on the ground that theyare supervisors in the silk department, ribbon department, felt andstraw department, and shipping department, respectively.TheCompany contends that the four employees do not have supervisorypowers and that all the supervision of the plant is in the hands ofLouisWeinberg, the Company's president, and Henry Hirsch, anofficer of the Company. Although the evidence is conflicting as tothe precise scope of authority of the four employees, we are convincedon the basis of the evidence presented that they exercise some measureof supervision over the employees in their departments. It is to benoted in this connection that each receives a considerably higherwage than the other employees in his department. Since we aresatisfied that the status of the four employees is such as to differ-entiate them from the other employees, and inasmuch as the onlyunion here involved desires their exclusion from the unit, we shallexclude them.We shall also exclude the son and daughter of the president andvice president of the Company from the bargaining unit.We thinkthat by virtue of the relationship of these employees that theirinterestsare sufficiently distinguished from those of the otheremployees to warrant their exclusion from the unit where, as here,the only union involved desires their exclusion.We find that all the employees of the Company, excluding execu-tives, supervisors, outside salesmen, and children of the Company'spresident and vice president, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act. .VI.THE DETERMINATION OF REPRESENTATIVESThere was introduced in evidence at the hearing a list of the em-ployees of the Company for February 18, 1939, showing 22 employeesz SeeHatterofMinnesota Broadcasting Company OperatingWTCNandNewspaperGuild of the Twin Cities,Minneapolis and St. Paul, Local No. 2 of the American News-paper Guild,7 N. L. R.B. 867.187930-39-vol. 13-6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the unit which we have found to be appropriate. The Unionsubmitted in evidence application cards signed by 16 of these 22 em-ployees.The business agent of the Union testified that one additionalemployee had signed an application card which had been lost.Tenof the sixteen application cards bear the words "United WholesaleEmployees of New York, Local 65, affiliated with the Textile WorkersOrganizing Committee of the Committee for Industrial Organiza-tion" and were signed in the late spring of 1937. Two of the applica-tion cards bear the words "United Wholesale Employees of NewYork, affiliated with the C. I. 0." and were signed about the summerof 1937.Four of the application cards bear the words "UnitedWholesale & Warehouse Employees of New York, Local 65 of theUnited Retail & Wholesale Employees of America, affiliated with theC. I. 0." and were signed in September 1938. The evidence showsthat "United Wholesale Employees of New York, Local 65" affiliatedwith the Textile Workers Organizing Committee became affiliatedwith the United Retail Employees of America in about the monthof August 1937; that in December 1937, the name of the local waschanged to "United Wholesale Employees of New York, Local 65"and the name of its international was changed to "United Retail &Wholesale Employees of America"; and that in the spring of 1938the name of the local was changed to "United Wholesale & Ware-house Employees of America, Local 65." Throughout the foregoingperiod the local was affiliated through the respective internationalswith the Committee for Industrial Organization. It is clear that thesaid 16 application cards are applications for membership in the sameorganization notwithstanding the several changes in affiliation andname.The evidence also discloses that all of the employees knew andapproved of the changes in affiliation and name.The Union also submitted in evidence 16 ledger sheets, kept by thefinancial secretary, showing payment of dues to the Union by 16 ofthe 22 employees within the appropriate unit who were employed onFebruary 18, 1939.The ledger sheets show payment by 12 of saidemployees up to February 17, 1939, and by 4 other of said employeesup to December 20, 1938.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all employees in such unit for the purposesof collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following: LOUIS WEINBERG ASSOCIATES, INCORPORATED71CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Louis Weinberg Associates, Inc., New YorkCity, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All employees of the Company, excluding executives, supervisors,outside salesmen, and children of the Company's president and vicepresident, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.3.United Wholesale & Warehouse Employees of New York, LocalNo. 65, affiliated with the United Retail & Wholesale Employees ofAmerica, in turn affiliated with the Committee for Industrial Organi-zation, is the exclusive representative of all the employees in suchunit for the purposes of collective bargaining, within the meaning ofSection 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended,IT ISHEREBYCERTIFIED that the UnitedWholesale & WarehouseEmployees, Local No. 65, U. R. W. E. A., has been designated andselected by a majority of all employees of Louis Weinberg Associates,Inc., New York City, excluding executives, supervisors, outside sales-men, and children of the Company's president and vice president, astheir representative for the purpose of collective bargaining and thatpursuant to the provisions of Section 9 (a) of the Act, United Whole-sale& Warehouse Employees of New York, Local No. 65, affiliatedwith the United Retail & Wholesale Employees of America, in turnaffiliated with the Committee for Industrial Organization, is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Certification of Representatives.